Title: From Thomas Jefferson to William Waller Hening, 28 September 1820
From: Jefferson, Thomas
To: Hening, William Waller


						
						
							Monticello
							Sep. 28. 20.
					I recieve with many thanks, Sir, the two copies of the 7th volume of your valuable work, and am anxious to see it’s completion when done, I shall gladly resign to you for publication the 4. vols of MS. state papers which I possess. their titles and marks areA. letters, proclamns, petitions in 1622.23. & Correspondence 1625.20DF42 Transactions in council & the assembly, their petition & his majesty’s answerB. 20DF9 Orders from Feb. 1622. to Nov. 1627.C.32.A.}Foreign business & Inquisitions from 1665. to 1676.Transactions of the Council from Dec. 9. 1698. to May 28. 1700.In these will be found things of a very interesting nature, & particularly the official correspondence of the Governor & Council with the government of England during the interesting period of the Revolution, shewing truly the views and principles on which that nation acted in it’s government of the colonies. it would have furnished some good matter for mr Walsh’s able Appeal on that subject, and parts of it would certainly be in general demand over the US. Accept the assurance of my friendly esteem and respect.
						Th: Jefferson
					